Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered November 8, 1984, convicting him of murder in the second degree (two counts), and arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Our review of the record evinces that independent evidence was admitted at trial which corroborated the accomplice’s testimony so as to fairly and reasonably connect the defendant to the commission of the crimes charged (see, CPL 60.22 [1]; *676People v Moses, 63 NY2d 299, 306; People v Donovan, 59 NY2d 834, 836; People v Hudson, 51 NY2d 233, 238-239).
Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.